Citation Nr: 1543370	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  10-31 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle condition.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for a foot disability.

4.  Entitlement to service connection for a back disability.
 
5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claims to reopen the issues of entitlement to service connection for skin, back, and foot conditions and denied the Veteran's claim for service connection for a left ankle disability. 

A hearing was held on April 23, 2013, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In April 2014, the Board reopened the issues of entitlement to service connection for skin, back, and foot disabilities, and remanded the case for additional development.  That development was completed, and the case was returned to the Board for appellate review.

In a March 2015 rating decision, the Appeals Management Center (AMC) granted service connection for metatarsalgia with dermatophytosis of the left and right foot, bilateral plantar fasciitis, and bilateral pes planus.  The related issues are discussed further, below.

The issue of clear and unmistakable error with a March 2015 rating decision denying service connection for peripheral neuropathy of the bilateral lower extremities has been raised by the record in a March 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a left ankle disability and peripheral neuropathy of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for metarsalgia with dermatophytosis of the bilateral feet was granted in a March 2015 rating decision by the AMC, and there is no longer a case or controversy as to the issue of entitlement to service connection for a skin disability.

2.  Service connection for bilateral plantar fasciitis and pes planus was granted in a March 2015 rating decision by the AMC, and there is no longer a case or controversy as to the issue of entitlement to service connection for a foot disability.

3.  The Veteran's current back disabilities did not arise during or within one year of military service and are less likely than not caused by a back injury during military service.



CONCLUSIONS OF LAW

1.  The Board lacks jurisdiction over the issue of entitlement to service connection for a skin disability because that issue has been granted and rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2015).

2.  The Board lacks jurisdiction over the issue of entitlement to service connection for a foot disability because that issue has been granted and rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2015).

3.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Foot and Skin Disabilities

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200. 

The Veteran filed a timely NOD and Substantive Appeal with regard to a September 2009 rating decision which, in pertinent part, denied the Veteran's claims to reopen the issues of entitlement to service connection for skin and foot disabilities.  The Board reopened the issues in an April 2014 decision, and in a subsequent March 2015 rating decision, the AMC granted service connection for bilateral metatarsalgia with dermatophytosis of the feet, pes planus, and plantar fasciitis.  Therefore, the Board lacks jurisdiction over the issues of entitlement to service connection for skin and foot disabilities because the benefits sought have been granted, and the issues have been rendered moot on appeal.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Accordingly, they will be dismissed without prejudice.

II.  Service Connection for a Back Disability

A.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

A predecisional letter, sent in July 2009, advised the Veteran of what the evidence must show for service connection, the evidence the Veteran was expected to provide, and the evidence VA would seek to obtain and further informed him of how disability ratings and effective dates would be determined.  The Board thus finds that VA's duty to notify has been satisfied through this letter.

VA has also met its duty to assist the Veteran with respect to the claim for entitlement to service connection for a back disability.  The Veteran's service treatment records, VA and private treatment records, and lay statements have been associated with the claims file.  The Veteran was also given the opportunity to present evidence and testimony at a hearing before the Board.  Further, the Veteran was provided with VA examination for his back disability in December 2012.  Pursuant to the Board's April 2014 remand directives, a supplemental medical opinion regarding the etiology of the Veteran's current back disability was provided in June 2014, along with an additional examination.  The June 2014 report acknowledged the notation in the service treatment records of muscle pain in the left flank/lower back area and the Veteran's lay statements regarding continuous pain since service, stated an opinion that the Veteran's back disabilities less likely as not arose during or were caused by military service, and provided a clearly-stated rationale for this conclusion.  The supplemental medical opinion is therefore found adequate for adjudicatory purposes, and is further found to substantially comply with the Board's April 2014 remand directives.  Therefore, no further development is needed to provide the Veteran with an adequate VA medical opinion or to ensure compliance with prior remand directives, as both have been achieved.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (VA must ensure adequate of VA examination or opinion if it undertakes to provide one); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

The available records and medical evidence have been obtained in order to make adequate determinations as to the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

B.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Arthritis is among the "chronic diseases" enumerated under section 3.309(a).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. at 711 , aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

C.  Analysis

As an initial matter, an examination report from the June 2014 spine examination states that current clinical examination findings are most consistent with diagnoses of chronic thoracolumbar degenerative disease, spinal stenosis, loss of normal lordosis, sacroiliac joint mild arthritis, and lumbar radiculopathy.  The Veteran asserts that he sustained a back injury during service, testifying at the June 2013 Board hearing that he fell, and twisting and hitting his back on a rail while putting up a tent, and then reported to sick call where he was given some medicine and told to be careful and not lift anything for a while.  A service treatment record from August 1969 documents the Veteran's complaints of mild, constant pain to his left flank, with physical examination demonstrating mild tenderness to percussion of the left upper back.  The Veteran stated that he was maybe lifting sandbags when he hurt it, and an impression was given of muscle pain.  The evidence thus demonstrates that the Veteran has a current back disability and a relevant in-service injury.  Therefore, entitlement to service connection hinges on the question of whether the weight of the evidence supports, or is at least in equipoise regarding, a finding that any of the Veteran's current back disabilities are etiologically related to military service.   

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the weight of the evidence is against the Veteran's claim for service connection for a back disability.  Although the evidence demonstrates that the Veteran has current disabilities of the back, the most probative evidence of record does not link the current disabilities to military service.

Pursuant to the Board's April 2014 remand directives, the Veteran was provided with an additional VA examination and medical opinion in June 2014.  The examiner personally examined the Veteran and noted review of the VA treatment records and available records contained in CPRS, Vista Web, Virtual VA, and VBMS.  The combined records contained in Virtual VA and VBMS make up the entirety of the Veteran's claims file.  The examination report includes diagnoses of degenerative arthritis of the spine, intervertebral disc syndrome, spinal stenosis and lumbar spine radiculopathy.  The report documents the Veteran's statements that his low back pain becoming progressively worse over the years since an initial onset in 1969 or 1970.  He described an incident when he was reaching towards the top of a tent and his fellow soldiers shook the tent, resulting in him slipping and falling, grabbing onto a rail, twisting his lower back, and hitting the lower rail.  He stated that he has had intermittent medical care for his low back pain since that time.  

Following review of the claims file, the examiner noted that an August 1969 service treatment record documented treatment for acute back pain, diagnosed as muscle pain in the left flank area which was resolving with treatment, and that there was no evidence of permanent residual back disability at the time of separation from service.  Clinical notes dating from December 1992 and January 1993 reference a motor vehicle accident in December 1992, resulting in whiplash and back pain.  Further clinical records indicated that the Veteran returned to work in early January 1993, with some ongoing back pain, but that he was improving from the injuries.  In the remarks section of the examination, the examiner noted that the Veteran retired in 2011, after more than 30 years working as a lead man and team leader production worker in an air conditioning job.

After examining the Veteran, the April 2014 VA examiner concluded that the clinical findings were most consistent with a diagnosis of chronic thoracolumbar spine degenerative disc disease, spinal stenosis, loss of normal lordosis, SI joint mild arthritis, and lumbar radiculopathy.  He stated opinions that it is less likely than not that the current back condition had an onset during active service and was more likely than not that it had an onset after service.  He also opined that it was less likely than not that the Veteran's current back disability is etiologically or causally related to any in-service disease, event, or injury.  The examiner acknowledged the in-service diagnosis of muscle pain in the left flank/lower back area during service, but noted that it was treated acutely with no further treatment in the military.  He also noted the Veteran's reports of ongoing back pain since the injury, but found more persuasive evidence showing no further treatment or back symptoms until 1992-1993, following a motor vehicle accident.  According to the evidence reviewed, the back symptoms improved to the point of returning to work duties a few months after the motor vehicle accident.  Finally, the examiner reasoned that the evidence overall indicates treatment for acute episodes of back pain until the 2000's, when the Veteran was treated and diagnosed for chronic back pain due to the current diagnosis of thoracolumbar spine degenerative disease, stenosis, SI joint arthritis, and lumbar radiculopathy.   Highlighting that chronic back pain treatment did not occur until several years after completion of military service, the examiner concluded that the current back diagnosis is more likely due to the natural process of aging, as there is no evidence to support establishment of a nexus between the muscle injury of the left lower back during military service and the current diagnosis of degenerative spine disease.  He also stated that the medical literature does not support a cause and effect relationship indicating that a back muscle injury would result in a spine degenerative process or disease.  

The Board finds that the April 2014 VA examination report represents the most probative evidence of record regarding the presence or absence of an etiological connection between the Veteran's current back disabilities and his military service.  The examination report demonstrates awareness and consideration of the full evidence of record, including the Veteran's lay assertions, and explains the examiner's reasoning behind relying on particular evidence when making his conclusion.  The Board finds the report of the VA examiner should be accorded significant probative weight, as it was based on full consideration of the Veteran's documented history and lay assertions, and is supported by a clearly-stated rationale.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board).  

While the Veteran is certainly competent to report recurrent or ongoing back pain since his in-service injury, the credibility of such assertion is undermined by his denial at separation from service of then or ever having recurrent back pain, documented on his November 1971 report of medical history.  Additionally, while the Veteran asserts, by virtue of his claim, that he believes his current back disability is related to service, the Board finds that he lacks the medical education and training necessary to provide competent evidence on the etiology of his current back disabilities.  Chronic thoracolumbar spine degenerative disc disease, spinal stenosis, loss of normal lordosis, SI joint mild arthritis, and lumbar radiculopathy are not simple medical conditions, and the etiology of these back disabilities involves complex medical principles and considerations that are not within the competence of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Even were this not the case, the Veteran's intervening injuries from the 1992 motor vehicle accident further complicate the etiological question.  Therefore, there is no competent evidence of record directly linking the Veteran's current back disabilities with his active military service.

The Board further notes that the Veteran has a current diagnosis of arthritis of the sacroiliac joint.  As stated above, arthritis is among the "chronic diseases" enumerated under section 3.309(a) for which service connection may be granted on a presumptive basis if the disease manifest to a degree of 10 percent or more within one year of separation from active military service.  However, the Board finds that service connection is not warranted under this theory, as the competent and credible evidence of record does not demonstrate the presence of arthritis of the spine until several decades after separation from service.  Although the Veteran reported ongoing back pain since his in-service injury, the Board has found this assertion to lack credibility due to its inconsistency with other evidence of record: the Veteran's denial of recurrent back pain documented in his reported medical history from his separation examination.     

In conclusion, although the evidence establishes that the Veteran experienced an in-service injury and has been given diagnoses of back disabilities during the pendency of the appeal period, the most probative evidence of record argues against the presence of a nexus between the two.  Because a preponderance of the evidence is against the finding of an etiological connection, service connection is not warranted on a direct basis.  See 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.  Service connection is also not warranted on a presumptive basis, as a preponderance of the competent and credible evidence of record is against a finding that the Veteran's SI arthritis manifested to a compensable degree within one year of separation from service.  §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

For the foregoing reasons, the Board finds that the claim for service connection for a back disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
 

ORDER

The appeal as to the issue of entitlement to service connection for a skin disability is moot, and it is dismissed for lack of jurisdiction.

The appeal as to the issue of entitlement to service connection for a foot disability is moot, and it is dismissed for lack of jurisdiction.

Service connection for a back disability is denied.


REMAND

Reasons for remand:  To provide a supplemental VA medical opinion; obtain outstanding VA treatment records; and issue a Statement of the Case (SOC).

I.  Peripheral Neuropathy Bilateral Lower Extremities

When a Notice of Disagreement (NOD) has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran filed an NOD with the Waco RO's March 2015 rating decision denying service connection for peripheral neuropathy of the bilateral lower extremities.  As adjudicative action on the appeal of this issue has not yet been taken, the appeal must be remanded for the issuance of an SOC and to give the Veteran the opportunity to complete an appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).  

II.  Left Ankle

The Veteran contends that he suffers from a current left ankle disability which was caused by an incident in service where he twisted his left ankle, resulting in a left ankle sprain, in 1971.  

As an initial matter, in a March 2015 rating decision, the AMC granted service connection for metatarsalgia with dermatophytosis of the left foot, and characterized this issue as having been previously raised as entitlement to service connection for ankle and skin conditions.  The AMC concluded that this represented a grant that is considered to be a full and final determination of these issues on appeal.  Although dermatophytosis of the left foot may be accurately described as a skin condition, the Board notes that metatarsalgia describes pain and inflammation in the ball of the foot, as opposed to pain or inflammation in the ankle region.  The award of service connection for metatarsalgia therefore does not address the Veteran's claim for entitlement to service connection for a left ankle disability.  As the benefits claimed regarding the left ankle have not been granted, the Board's April 2014 remand directs that this issue should have been readjudicated and a Supplemental Statement of the Case issued.  Such action has not yet been completed.  Compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  There has, therefore, not been substantial compliance with all of the Board's remand directives, and further development is needed.   

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Indeed, even when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Veteran was provided with a VA examination of his ankle in December 2012.   The examiner noted that a left ankle sprain was not found during the December 2012 examination and that imaging studies showed no abnormal findings and demonstrated that bones and soft tissues were within normal limits.  The examination report states that a left ankle condition was not found on current examination, and that the Veteran had normal range of motion with subjective pain and normal current left ankle x-rays.  While the December 2012 x-ray report of the left ankle states that no fracture or dislocations were demonstrated and the bones and soft tissues were within normal limits, the Board notes that the December 2012 x-ray report for the left foot, mentioned in a separate VA examination, states that atherosclerotic calcifications were demonstrated posterior to the ankle on the lateral radiograph.  As this finding was not discussed in the ankle examination report, it is unclear whether it was considered in the context of the left ankle opinion.  Additionally, a March 2009 VA podiatry record associated with the claims file documented the Veteran's complaint of left ankle pain, pain to the posterior tibial tendon of the left foot demonstrated on physical examination, and an assessment of posterior tibial tendonitis, left.  The Veteran filed his claim for service connection for a left ankle disability in May 2009.  Although this evidence precedes the Veteran's relevant claim for benefits, it predates the claim by less than three months, and therefore potentially speaks to the presence of a "current" left ankle disability, at least during the beginning of the appellate period.  See Romanowsky,  26 Vet. App. 289.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Because the December 2012 examination report makes no mention of the aforementioned potentially favorable evidence, and the examiner limited the opinion to whether left ankle disability was demonstrated at the time of the examination, the Board finds the report inadequate for adjudicatory purposes.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (an examination report is inadequate when predicated on ignorance of material facts); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  On remand, an additional examination and medical opinion should be provided addressing whether there is any current left ankle disability (either at the time of the examination or at any point during the appeal period) and if so, whether it is etiologically related to military service.

As the Board is remanding this matter for further development, on remand, the AOJ should also acquire any outstanding VA treatment records and associate them with the claims file.  See 38 C.F.R. § 3.159(c); Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The claims file contains VA treatment records through February 2014.  Although treatment records from the Central Texas VA Medical Center from December 2014 to January 2015 have been associated with the file during development of a claim relating to diabetes mellitus, it is unclear whether these represent the full VA treatment records from this period.  Therefore, VA treatment records from December 2014 to the present should be requested and associated with the file.  

Accordingly, the claims are REMANDED for the following action:

1.  After conducting any additional development deemed necessary, readjudicate the claim for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, and issue a Statement of the Case addressing the issue.  The Veteran requested de novo review by a Decision Review Officer on an April 2015 selection form.  The appellant should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect this issue.  

2.  Obtain any and all of the Veteran's VA treatment records from February 2014 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

3.  Thereafter, schedule the Veteran for an additional VA examination, with an examiner who has not yet provided a C&P examination in relation to the Veteran's left ankle claim, to determine the nature and etiology of any left ankle disability present at any time during the appeal period.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

Thereafter, the examiner must consider the medical and lay evidence of record and address the following:

a.  Specify whether the Veteran at least as likely as not (50 percent probability or greater) currently has, or has had a left ankle disability at any point during the relevant appeal period (May 2009 to present).  Provide a diagnosis for any such left ankle disability identified.

The examiner's attention is particularly directed to the following records, and it is requested that the examiner comment on their significance, if any in providing the above opinion: a December 2012 radiological report of left foot x-rays, noting the presence of atherosclerotic calcifications demonstrated posterior to the ankle on the lateral radiograph; and a March 2009 VA podiatry record providing an assessment of posterior tibial tendonitis, left.

b.  For any left ankle diagnosis identified above, provide an opinion as to whether the disability at least as likely as not (50 percent probability or greater) arose during or was caused by the Veteran's period of active military service.  

The examiner's attention is directed to the following service treatment records:  May 1971 record noting twisted left ankle the day prior, swollen tender [illegible] ligament; November 1971 report of medical history marking "don't know" to the question have you ever had or now have "lameness," noting left ankle trouble on the next page, and including a notation made by the physician that the Veteran "sprained [left] ankle in army, pain resolved."   

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Upon receipt of the medical examination report, review the requested medical opinion to ensure compliance with the directives of this remand; implement corrective action as necessary.  

5.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the Veteran's claim for service connection for a left ankle disability in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


